17 F.3d 396
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re E. Jerome TAMEN;  Nelly Danielle Tamen, Debtors.E. Jerome TAMEN;  Nelly Danielle Tamen, Appellees,v.ALHAMBRA WORLD INVESTMENT, INC., and CSCEC-US, Inc., Appellants.
No. 92-56170.
United States Court of Appeals, Ninth Circuit.
Feb. 23, 1994.

Before:  SNEED, THOMPSON, and RYMER, Circuit Judges.

ORDER

1
By stipulation of the parties, this appeal is hereby dismissed pursuant to Rule 42(b) of the Federal Rules of Appellate Procedure.  Each party shall bear its own costs and fees on appeal.


2
A certified copy of this order, sent to the district court, shall act as and for the mandate of this court.